           Case 2:19-cr-00307-GMN-EJY Document 8 Filed 12/02/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     Susan.cushman@usdoj.gov
 4   501 Las Vegas Boulevard South
     Suite 1100
 5   Las Vegas, Nevada 89101
     702-388-6336
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
                                              -oOo-
 8
     UNITED STATES OF AMERICA,                      )
                                                    )   Case No.: 2:19-cr-0307-GMN-EJY
 9                                                  )
                     Plaintiff,
                                                    )
10                                                  )   STIPULATION TO EXTEND TIME
           vs.                                      )   FOR GOVERNMENT’S RESPONSE TO
11                                                  )   DEFENDANT’S SEALED MOTION
     TEYANNA MICHELS,                               )   FOR EARLY TERMINATION OF
                                                    )   SUERVISED RELEASE
12
                     Defendant.                     )
                                                    )
13

14               IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A,

15   Trutanich, United States Attorney; Susan Cushman, Assistant United States Attorney,

16   counsel for the United States of America and Heidi Ojeda, Assistant Federal Public

17   Defender, counsel for defendant, that the government’s response to defendant’s Sealed

18   Motion for Early Termination of Supervise Release (ECF No. 6) be extended by seven days,

19   to and including December 11, 2020.

20               This Stipulation is entered into for the following reason:
21
                 1. Defendant filed her motion on November 20, 2020. (ECF No. 6).
22
                 2. Undersigned counsel only was recently assigned to respond.
23

24
            Case 2:19-cr-00307-GMN-EJY Document 8 Filed 12/02/20 Page 2 of 3




 1             3. Defendant was convicted in the Northern District of California. Undersigned

 2   counsel requests an opportunity to discuss defendant’s motion with trial counsel, Assistant

 3   U.S. Attorney Marissa Harris, who is currently on leave until December 3, 2020.

 4             4. Defendant’s counsel consents to this extension of time.
 5
               DATED this the 2nd day December, 2020.
 6
                                               NICHOLAS A. TRUTANICH
                                               United States Attorney
 7
                                                      /s/
 8
                                               SUSAN CUSHMAN
                                               Assistant United States Attorney
 9

10
                                                     /s/
                                               HEIDI OJEDA
11
                                               Counsel for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24
                                              2
           Case 2:19-cr-00307-GMN-EJY Document 8 Filed 12/02/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )    Case No.: 2:19-cr-307-GMN-EJY
                                                 )
 5                Plaintiff,                     )
                                                 )    (Proposed)
 6         vs.                                   )
                                                 )     ORDER
 7   TEYANNA MICHELS,                            )
                                                 )
 8                Defendant.                     )
                                                 )
 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Sealed Motion for Early Termination of Supervised Release (ECF No. 6) be due on

13   December 11, 2020.

14

15
                                                     IT IS SO ORDERED.
16
                                                                  2 day of December, 2020
                                                     Dated this ____
17

18
                                                     ___________________________
19                                                   Gloria M. Navarro, District Judge
                                                     UNITED STATES DISTRICT COURT
20

21

22

23

24
                                             3
